DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (JP 2018-041886)[US 20190275889 A1 used as an English translation] and Schaefer (US 20120290234 A1).
Regarding Claims 1 and 9, Tashiro discloses a method and corresponding computer system for diagnosing faults in a battery pack [Abstract – “The electronic control unit detects a sign of an abnormality of an assembled battery using a detection value of a sensor when a sensor unit is normal.”] having a plurality of series-connected Paragraph [0030] – “The assembled battery 10 as an electric power storage device includes a number of secondary batteries (each secondary battery is referred to as a “cell”, a “single battery”, or the like, and hereinafter, each secondary battery is referred to as a “cell”) appropriately connected at least one of in series or in parallel.”Paragraph [0043] – “the average SOC of a certain massed cell group (for example, a module, adjacent several cells, or the like) having small temperature variation is preferably employed.”], the method comprising:
connecting a diagnostic service tool (DST) to the battery pack [Fig. 1 – Sensor unit 20 and ECU 100];
measuring a set of battery parameters using one or more electrical sensors, including measuring a corresponding voltage of each of the battery cells or cell groups [Paragraph [0032] – “The sensor unit 20 includes a voltage sensor 21, a current sensor 22, and a temperature sensor 23. The voltage sensor 21 is configured to be able to detect a voltage VBi of each cell of the assembled battery 10.”];
calculating, via the DST using the set of battery parameters [Paragraph [0056] – “a detection value of the voltage sensor 21 or the current sensor 22 is used in calculating the SOC”], a section-average state of charge (SOC) of each of the battery sections [Paragraph [0043] – “The magnitude of the inter-cell SOC variation can be represented by, for example, as shown in FIG. 3, the SOC difference between an average SOC of a plurality of cells constituting the assembled battery 10 and an SOC of a cell having the largest SOC difference (absolute value) from the average SOC. Since the SOC is affected by a temperature, as the average SOC, the average SOC of a certain massed cell group (for example, a module, adjacent several cells, or the like) having small temperature variation is preferably employed.”];
identifying, from among the battery cells or cell groups of each respective one of the battery sections, a particular one of the battery cells or cell groups having a lowest cell SOC [Paragraph [0043] – “The magnitude of the inter-cell SOC variation can be represented by, for example, as shown in FIG. 3, the SOC difference between an average SOC of a plurality of cells constituting the assembled battery 10 and an SOC of a cell having the largest SOC difference (absolute value) from the average SOC. Since the SOC is affected by a temperature, as the average SOC, the average SOC of a certain massed cell group (for example, a module, adjacent several cells, or the like) having small temperature variation is preferably employed.”Examiner’s Note:  Although the abnormal cell SOC difference looks like it could correspond to a highest cell SOC, this actually reflects a lowest cell SOC.  See the discussion of line L2 in Fig. 2.];
calculating, via the DST for each respective one of the battery sections, a ΔSOC value as a difference between the section-average SOC and the lowest cell SOC of the respective one of the battery sections [Fig. 3 – “Difference from average SOC”];
comparing the ΔSOC value for each of the battery sections to a calibrated threshold [Paragraph [0043] – “A value B2 in FIG. 3 is a value for sign detection of the assembled battery 10, and is a threshold B2 of FIG. 2 (described below).”Paragraph [0045] – “As described above, in the embodiment, at time t2, when the magnitude of the inter-cell SOC variation reaches the threshold B2 of the abnormality sign detection level, the FS mode when transition is made to the FS mode is set to the second FS mode (Ready-OFF). That is, even though transition is not yet made to the FS mode in this stage, when any abnormality is detected and transition is made to the FS mode, transition to the second FS mode (in the example, system stop caused by “Ready-OFF”) in which restriction is stricter than in the first FS mode (restricted traveling).”].
Tashiro fails to disclose executing a repair action with respect to the battery pack, via the DST, responsive to the ΔSOC value for at least one of the battery sections exceeding the calibrated threshold.  However, Schaefer discloses doing so in such a situation [Paragraph [0040] – “Knowledge of the individual cell capacities, as opposed to just the pack-level capacity, may be used to prevent the pack performance to decrease under the single cell performances. Similarly, diagnostic functions may make use of the individual cell capacities to identify cells that may need to be repaired or replaced.”].  It would have been obvious to repair or replace problematic cells in order to maintain proper functioning of the battery as a whole.
Regarding Claim 9, the combination of Tashiro and Schaefer would disclose that executing a repair action includes automatically completing a repair order and bill of materials via the DST [Paragraph [0040] of Schaefer – “Knowledge of the individual cell capacities, as opposed to just the pack-level capacity, may be used to prevent the pack performance to decrease under the single cell performances. Similarly, diagnostic functions may make use of the individual cell capacities to identify cells that may need to be repaired or replaced.”].

Regarding Claims 2 and 10, Tashiro fails to disclose that the battery pack is in communication with a battery management system (BMS), and wherein connecting the DST to the battery pack includes connecting the DST to the BMS via a communications link.  However, Schaefer discloses such an arrangement [Paragraph [0046] – “In some embodiments, interface 518 may also provide a wireless connection between processor 104 and other computing systems external to vehicle 100. For example, processor 104 may communicate status condition information to an external server via a cellular, WiFi, or satellite connection.”].  It would have been obvious to collect the SOC data at a central server in order to facilitate maintaining a fleet of vehicles.

Regarding Claims 3 and 11, Tashiro discloses that the battery pack and the BMS are part of a motor vehicle [Paragraph [0020] – “FIG. 1 is a diagram schematically showing the configuration of an electrified vehicle according to an embodiment of the present disclosure”] in which the battery pack is connected to an electric machine action via a power inverter module [Paragraph [0031] – “The assembled battery 10 stores electric power for driving the MG 40, and can supply electric power to the MG 40 through the PCU 30.”], and the combination with Schaefer would disclose that the diagnostic service tool is connected to the BMS via a communications port of the motor vehicle [Paragraph [0046] of Schaefer – “In some embodiments, interface 518 may also provide a wireless connection between processor 104 and other computing systems external to vehicle 100. For example, processor 104 may communicate status condition information to an external server via a cellular, WiFi, or satellite connection.”].

Regarding Claims 4 and 12, Tashiro fails to disclose that the DST includes or is in communication with a display device, and wherein the repair action includes displaying a required repair action via the display device.  However, Schaefer discloses a display for indicating diagnostic determinations [Paragraph [0059] – “In some embodiments, cell balancer 624 may also perform diagnostic functions by determining which cell capacities 626 are defective (e.g., above or below a given threshold), and providing an indication of this determination to vehicle control module 522, display 630, interface devices 632, and/or other electronic systems 634.”].  It would have been obvious to use such a display to indicate a needed repair in order to alert a user to have such a repair performed.

Regarding Claims 5 and 13, although not specifically taught by Tashiro and Schaefer, it would have been obvious to have executing the repair action include, responsive to the ΔSOC value for two of the battery sections exceeding the calibrated threshold, replacing the battery pack because Schaefer teaches replacing defective cells [Paragraph [0040] – “Knowledge of the individual cell capacities, as opposed to just the pack-level capacity, may be used to prevent the pack performance to decrease under the single cell performances. Similarly, diagnostic functions may make use of the individual cell capacities to identify cells that may need to be repaired or replaced.”] and in the situation that all cells are defective at the end-of-life the natural solution would be to replace the entire battery pack.  Further, in the situation that many, but not all, cells are defective, one having ordinary skill in the art would have recognized that it may be 

Regarding Claims 6 and 14, Schaefer discloses that executing a repair action includes, responsive to the ΔSOC value for a single one of the battery sections exceeding the calibrated threshold, replacing or repairing the single one of the battery sections [Paragraph [0040] – “Knowledge of the individual cell capacities, as opposed to just the pack-level capacity, may be used to prevent the pack performance to decrease under the single cell performances. Similarly, diagnostic functions may make use of the individual cell capacities to identify cells that may need to be repaired or replaced.”].  Claim 14 is broader than Claim 6 and is read upon.

Regarding Claim 8, the combination of Tashiro and Schaefer would disclose that executing a repair action includes automatically completing a repair order and bill of materials via the DST [Paragraph [0040] of Schaefer – “Knowledge of the individual cell capacities, as opposed to just the pack-level capacity, may be used to prevent the pack performance to decrease under the single cell performances. Similarly, diagnostic functions may make use of the individual cell capacities to identify cells that may need to be repaired or replaced.”].

Regarding Claims 17 and 20, Tashiro fails to disclose that the calibrated threshold is met when the lowest cell SOC of one of the battery sections is at least five to ten percent lower than the section-average SOC of that one of the battery sections.  

Regarding Claim 18, Tashiro discloses limiting operation of the battery pack based on a magnitude of the ΔSOC value for at least one of the battery sections [Paragraph [0045] – “As described above, in the embodiment, at time t2, when the magnitude of the inter-cell SOC variation reaches the threshold B2 of the abnormality sign detection level, the FS mode when transition is made to the FS mode is set to the second FS mode (Ready-OFF). That is, even though transition is not yet made to the FS mode in this stage, when any abnormality is detected and transition is made to the FS mode, transition to the second FS mode (in the example, system stop caused by “Ready-OFF”) in which restriction is stricter than in the first FS mode (restricted traveling).”See “Inter-Cell SOC Variation” section of Fig. 2.].

Regarding Claim 19, Tashiro discloses limiting operation of the battery pack based on an amount by which the ΔSOC value for at least one of the battery sections exceeds the calibrated threshold [Paragraph [0045] – “As described above, in the embodiment, at time t2, when the magnitude of the inter-cell SOC variation reaches the threshold B2 of the abnormality sign detection level, the FS mode when transition is made to the FS mode is set to the second FS mode (Ready-OFF). That is, even though transition is not yet made to the FS mode in this stage, when any abnormality is detected and transition is made to the FS mode, transition to the second FS mode (in the example, system stop caused by “Ready-OFF”) in which restriction is stricter than in the first FS mode (restricted traveling).”See “Inter-Cell SOC Variation” section of Fig. 2.].

Regarding Claim 21, Tashiro discloses that each one of the battery sections include an upper SOC limit and a lower SOC limit, and the BMS is configured to limit operation of the battery pack if one of the battery sections is above the upper SOC limit or below the lower SOC limit [Paragraph [0043] – “The magnitude of the inter-cell SOC variation can be represented by, for example, as shown in FIG. 3, the SOC difference between an average SOC of a plurality of cells constituting the assembled battery 10 and an SOC of a cell having the largest SOC difference (absolute value) from the average SOC.”Paragraph [0045] – “As described above, in the embodiment, at time t2, when the magnitude of the inter-cell SOC variation reaches the threshold B2 of the abnormality sign detection level, the FS mode when transition is made to the FS mode is set to the second FS mode (Ready-OFF). That is, even though transition is not yet made to the FS mode in this stage, when any abnormality is detected and transition is made to the FS mode, transition to the second FS mode (in the example, system stop caused by “Ready-OFF”) in which restriction is stricter than in the first FS mode (restricted traveling).”See “Inter-Cell SOC Variation” section of Fig. 2.
Use of threshold B2 constitutes “an upper SOC limit and a lower SOC limit” because the threshold is relative to the absolute value of SOC difference.].

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (JP 2018-041886)[US 20190275889 A1 used as an English translation], Schaefer (US 20120290234 A1), and J'maev (US 20040068418 A1).
Regarding Claims 7 and 15, Tashiro and Schaefer fail to disclose receiving a data signal from the BMS indicative of a build date of the battery pack; determining, via the DST using the data signal and a maintenance history and/or a build parameter history of a population of battery packs, whether the build date is within a period of time during which a predetermined number of faults are recorded in the maintenance history and/or the build parameter history; and replacing the battery pack as the repair action when the build date is within the period of time.
However, J'maev teaches a product recall process by which products can be recalled based on their manufacturing batch and associated date [Paragraph [0007] – “Traceability is generally achieved through the use of serial numbers for particular products. The serial numbers of defective units together with batch and date codes may also be used to identify entire lots of defective component parts.”See Fig. 8 and Paragraphs [0087]-[0090].].  It would have been obvious to perform a recall in the event when a particular manufacturing batch with particular manufacturing .

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    340
    788
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    338
    792
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that Tashiro discloses that the battery pack is one having a plurality of series-connected battery cells or cell groups, wherein Paragraph [0030] – “The assembled battery 10 as an electric power storage device includes a number of secondary batteries (each secondary battery is referred to as a “cell”, a “single battery”, or the like, and hereinafter, each secondary battery is referred to as a “cell”) appropriately connected at least one of in series or in parallel.”Paragraph [0043] – “the average SOC of a certain massed cell group (for example, a module, adjacent several cells, or the like) having small temperature variation is preferably employed.”] and thus calculating, via the DST for each respective one of the battery sections, a ΔSOC value as a difference between the section-average SOC and the lowest cell SOC of the respective one of the battery sections [Fig. 3 – “Difference from average SOC”].
	Also, the Examiner notes that Schaefer teaches the physical structure for the battery pack that is seemingly intended by the Applicant [See the battery pack with individual modules each containing battery cells in Fig. 5].  It would have been obvious to apply the teachings of Tashiro to such battery modules in order to evaluate the health of those modules and the cells they contain.

Applicant argues:

    PNG
    media_image3.png
    201
    779
    media_image3.png
    Greyscale
…

    PNG
    media_image4.png
    168
    783
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Under a reasonably broad interpretation of Claims 5 and 13, these claims would be read on by the replacement of a fully or significantly degraded battery.  One having ordinary skill in the art would have found doing so to have been obvious.  For example, see Lang, How Long do Electric Car Batteries Really Last, The Drive, 2016 [Page 1 – ““BEEEEEEEPPPP!” That's the car saying, basically, “Don’t even drive me 50 feet! Get out! Have me towed!” Since I didn’t want this car to become a 3,000-pound paperweight, or pay for a $1,500 remanufactured battery, I decided to sell it for $800 to a hybrid enthusiast who wants to Frankenstein two of these first-gen Prius' into one. God bless him!”].

Applicant argues:

    PNG
    media_image5.png
    477
    784
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Schaefer’s step “to identify cells that may need to be repaired or replaced” [Paragraph [0040]] reads on “completing a repair order and bill of materials” under a reasonably broad interpretation of that language (i.e., identification of repair/replacement for a particular cell, which is a battery “material”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140361743 A1 – Detection Of Imbalance Across Multiple Battery Cells Measured By The Same Voltage Sensor
US 20200212514 A1 – METHOD FOR DETERMINING BATTERY PACK TEMPERATURE AND STATE OF CHARGE

US 20120053871 A1 – Integrated Intelligent Battery Management System And Monitoring System
US 20040162592 A1 – Replacement Indicator Timer For Implantable Medical Devices
US 20150046109 A1 – BATTERY SYSTEM MAINTENANCE MANAGEMENT SYSTEM AND METHOD
US 20140324370 A1 – Battery State-of-Charge Aggregation Method
US 20090099799 A1 – Systems, Methods And Circuits For Determining Micro-Short
US 20130099746 A1 – OPTIMIZED BI-DIRECTIONAL BALANCING METHOD AND SYSTEM
US 9768624 B2 – Method For Cell Balancing For A Plurality Of Battery Cells, And Battery System For Performing Such A Method

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865